Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022, has been entered.

Status of Claims
Claims 1-73 were originally filed on May 25, 2017. 
The amendment received on May 25, 2017, canceled claims 9-15, 18, 23-24, 26-31, 35-43, 45-49, 52, 54, and 56-73; and amended claims 4, 8, 16, 19-21, 25, 32, 34, 44, 50-51, 53, and 55.  The amendment received on January 11, 2019, canceled claims 6-7, 44, and 50; amended claims 1, 5, 22, 25, 32, 51, 53; and added new claims 74-79.  The amendment received on November 1, 2019, canceled claims 32-34; amended claims 1, 4-5, and 25; and added new claims 80-85.  The amendment received on April 6, 2020, canceled claim 75; amended claims 53, 55, 76, and 78-79; and added new claims 86-90.  The amendment received on May 12, 2020, amended claim 77 and 80-85.  The amendment received on December 4, 2020, canceled claim 20; and amended claims 1, 55, and 78-79.  The amendment received on August 2, 2021, canceled claim 78; and amended claims 1-5, 16-17, 19, 21-22, 25, 51, 53, 74, 76, and 80-90.  The amendment received on May 9, 2022, amended claims 1, 3, 55, 77, 80-85, and 88-89; and added new claim 91.
Claims 1-5, 16-17, 19, 21-22, 25, 51, 53, 55, 74, 76-77, and 79-90 are currently pending and under consideration.

Priority
The present application claims status as a 371 (National Stage) of PCT/EP2015/077821 filed November 26, 2015, and claims priority under 119(a)-(d) to British Application Nos. 1516059.1 filed on September 10, 2015, and 1421020.7 filed on November 26, 2014. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for British Application No. 1421020.7, which papers have been placed of record in the file.  Please note that British Application No. 1421020.7 is in English and therefore no further action is necessary.  However, it is also noted that papers associated with British Application No. 1516059.1 have not been received . 

Response to Arguments
Applicant’s arguments, see Response, filed 5/9/22, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 1 and 3 have been withdrawn. 

Applicant’s arguments, see Response, filed 5/9/22, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claim 55 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn.

Applicant’s arguments, see Response, filed 5/9/22, with respect to the 112(d) rejection have been fully considered and are persuasive.  The rejection of claim 80 as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn.

Applicant’s arguments, see Response, filed 5/9/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1-5, 16, 22, 25, 51, 53, 55, 74, 76, 79, 82, 85-86, and 88-91 as being unpatentable over Saadi et al. WIPO Publication No. 2013/072695 A1 published on May 23, 2013, (cited in the IDS received on 7/19/17) in view of Kanazawa et al., Chem. Pharm. Bull. 57:240-244 (2009) (cited in the IDS received on 7/19/17) has been withdrawn.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Polymyxin Compounds and Uses Thereof

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 91 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 91 is directed to where -RT is selected from one of six structure where one of these structures is 
    PNG
    media_image1.png
    102
    116
    media_image1.png
    Greyscale
where -RC1 is hydrogen or -RC.  Claim 91 is dependent upon claim 1, which defines -RC.  However, it is unclear what -RN1 represents given that claims 1 and 91 do not define what constitutes -RN1.  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention with respect to what -RN1 represents. 
Please note that the Examiner is interpreting the scope of claim 91 such that -RN1 represents hydrogen or -RNA (See instant specification, pg. 148, last paragraph) in order to advance prosecution.   

Maintained/Modified Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1-5, 16, 22, 25, 51, 53, 55, 74, 76, 79, 82, 85-86, and 88-91 are rejected under 35 U.S.C. 103 as being unpatentable over Saadi et al. WIPO Publication No. 2013/072695 A1 published on May 23, 2013, (cited in the IDS received on 7/19/17) in view of Kanazawa et al., Chem. Pharm. Bull. 57:240-244 (2009) (cited in the IDS received on 7/19/17).  Please note that the rejection has been updated in light of Applicants’ amendments; in particular, the amendments to claim 1 and the addition of new claim 91.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1-5, 22, 25, 74, 76, 82, 85, 89, and 91, with respect to a compound of formula (I) as recited in instant claim 1; with respect to where R6 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is not a phenylalanine, leucine, or valine residue as recited in instant claim 2; with respect to where R7 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is a leucine, isoleucine, phenylalanine, threonine, valine or norvaline residue as residue as recited in instant claim 3; with respect to where R6 is C1-12 alkyl, C0-12 alkyl(C3-10 cycloalkyl), C0-12 alkyl(C3-10 heterocyclyl) or C0-12 alkyl(C5-10 aryl), where these components are optionally substituted as recited in instant claim 4; with respect to where (i) R6 is optionally substituted C1-12 alkyl as recited in instant claim 5; with respect to where R6 is unsubstituted C1-12 alkyl as recited in instant claim 22; with respect to where (ii) R3 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is Dap, (iii) R10 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is a threonine residue and/or (iv) X is -C(O)- as recited in instant claim 25; with respect to where at least one of the following conditions is met: (i) A2 is L-threonine or L-serine, (ii) R10 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is a threonine residue, or (iii) X is C(O)- as recited in instant claim 74; with respect to where R3 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is Dab or Dap as recited in instant claim 76; with respect to where X is -C(O)- as recited in instant claim 82; with respect to where R7 is C1-12 alkyl as recited in instant claim 85; and with respect to where A2 is L-threonine as recited in instant claim 89; and with respect to where RT is a piperidinyl or pyrrolidinyl group as recited in instant claim 91:
Saadi et al. teaches that compounds that exhibit good antibacterial activity together reduced toxicity in polymyxin B nonapeptides (See Saadi specification, pg. 3, lines 4-5 and 14-16). These compounds have the formula (I) of: 

    PNG
    media_image2.png
    418
    686
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    355
    791
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    219
    577
    media_image4.png
    Greyscale

(See Saadi specification, pg. 2).  
Regarding instant component R6, Saadi’s R1 corresponds to instant component R6 and is an amino acid where the amino acid is a Phe, Leu or Val residue (See Saadi specification, pg. 2; pg. 4, lines 14-16).  Saadi et al. also teaches that a variant of the compound is a compound in which one or more amino acids are substituted where the substituted amino acid is at a position selected from positions 2, 3, 6, 7, or 10 (numbering corresponding to polymyxin B) where the substitution can be for another amino acid or for a stereoisomer (See Saadi specification, pg. 9, lines 9-12).  At position 6, the variant may have a Leu or Val substitution (See Saadi specification, pg. 9, line 15).  As such, the teachings of Saadi et al. encompass where the amino acid corresponding to position 6 (i.e., R6) can be substituted. 
Kanazawa et al. examined the structure-activity relationship of polymyxin B by examining the contribution of the side chains to antimicrobial activity and LPS binding (See Kanazawa article, abstract; pg. 240, col. 1, last paragraph).  Kanazawa et al. found that the Dab residue at position 5 is the most important residue contributing to bactericidal activity (See Kanazawa article, abstract; pg. 243, col. 2, 1st paragraph).  Four analogs having an amino acid substitution at positions 6 or 7 (i.e., correspond to instant amino acid residues 6 and 7) including [D-Ala6]-polymyxin B retained potent antimicrobial activity thereby indicating that the reduction of hydrophobic character of the D-Phe6 region is indispensable for antimicrobial activity (See Kanazawa article, abstract; Fig. 1; pg. 243, col. 2, 2nd paragraph).  Similarly, LPS binding studies showed that decreased hydrophobicity of the lactam ring had little effect but that the Dab residues at positions 1, 3, 5, 8, and 9 greatly affected LPS binding with the contribution of Dab5 being the most significant (See Kanazawa article, abstract; pg. 243, col. 2, last paragraph; pg. 243, col. 2, last paragraph to pg. 244, col. 1, 1st paragraph).  Therefore, the teachings of Kanazawa et al. suggests that the amino acid at position 6 can be substituted with alanine without losing function.  Thus, the combined teachings of Saadi et al. and Kanazawa et al. suggest where instant R6 is an amino acid residue where the D-Phe is substituted for D-Ala thereby constituting where the carbonyl group and nitrogen alpha to the carbon to which it is attached is not a Phe, Leu or Val residue as recited in instant claims 1-2, where R6 is C1-12 alkyl as recited in instant claim 4, where (i) R6 is optionally substituted C1-12 alkyl as recited in instant claim 5, and where R6 is unsubstituted C1-12 alkyl as recited in instant claim 22.
	Regarding instant component R7, Saadi’s R2 corresponds to instant component R7 and is an amino acid where the amino acid is a Leu, Ile, Phe, Thr, Val, or norvaline (Nva) residue (See Saadi specification, pg. 2; pg. 4, lines 17-18). Saadi et al. also teaches that a variant of the compound is a compound in which one or more amino acids are substituted where the substituted amino acid is at a position selected from positions 2, 3, 6, 7, or 10 (numbering corresponding to polymyxin B) where the substitution can be for another amino acid or for a stereoisomer (See Saadi specification, pg. 9, lines 9-12).  At position 7, the variant may have an Ile, Phe, Thr, Val, or Nva  (See Saadi specification, pg. 9, line 16).  Thus, the teachings of Saadi et al. satisfy the claim limitation with respect to where R7 together with the carbonyl group and the nitrogen alpha to the carbon to which it is attached is an amino acid residue such as Leu, Ile, Phe, Thr, Val, or Nva as recited in instant claims 1 and 3.  Moreover, the teachings of Saadi et al. suggest where R7 is C1-12 alkyl (i.e., side chain of Leu, Ile or Val) as recited in instant claim 85.
	Regarding instant component R10, Saadi’s R3 corresponds to instant component R10 and R3 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached represents a threonine or leucine residue (See Saadi specification, pg. 2; pg. 4, lines 19-20).  Thus, the teachings of Saadi et al. satisfy the claim limitation with respect to where R10 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is a threonine or leucine residue as recited in instant claim 1, and where R10 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is a threonine residue as recited in instant claims 25 and 74.
	Regarding instant component A3, Saadi’s R4 component corresponds to instant component R3 where R4 together the carbonyl group and nitrogen alpha to the carbon to which it is attached represents Dab or a Ser residue (See Saadi specification, pg. 2; pg. 4, lines 21-23; pg. 6, line 16; pg. 7, line 3; pg. 9, line 14) thereby constituting instant component A3 as recited in instant claim 1.  Since Saadi’s R4 is the side chain of either Dab or a Ser residue, it necessarily follows that R4 is C1-6 alkyl (i.e., C1 for Ser and C2 for Dab) having one amino (i.e., for Dab) or one hydroxyl (i.e., for Ser) substituent.  Thus, the teachings of Saadi et al. satisfy the claim limitation with respect to where A3 is R4 together the carbonyl group and nitrogen alpha to the carbon to which it is attached and where R4 is C1-6 alkyl having one amino or one hydroxyl substituent as recited in instant claim 1, where R3 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is Dab as recited in instant claims 25 and 76.
	Regarding instant component A2, Saadi’s component R8 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached corresponds to instant component A2 where R8 represents hydrogen or methyl (See Saadi specification, pg. 2; pg. 6, lines 9-10) thereby constituting the side chain of threonine or serine.  Thus, the teachings of Saadi et al. satisfy the claim limitation where A2 is an amino acid residue selected from threonine or serine as recited in instant claim 1, where A2 is L-threonine or L-serine as recited in instant claims 25 and 74, and where A2 is L-threonine as recited in instant claim 89. 
	Regarding instant component A1, Saadi et al. teaches that residue 1 of polymyxin B is absent (See Saadi specification, pg. 9, lines 5-8).  Residue 1 of Saadi’s polymyxin derivative corresponds to instant component A1.  Thus, the teachings of Saadi et al. satisfy the claim limitation with respect to where instant component A1 is absent as recited in instant claim 1.
	Regarding instant component T where T is RT-X, Saadi’s component R5-X corresponds to instant component RT-X (See Saadi specification, pg. 2).  Saadi et al. teaches that X is -C(O)-, -NHC(O)-, -OC(O)-, -CH2-, or -SO2- (See Saadi specification, pg. 2; pg. 4, line 24) thereby constituting instant component X.  Thus, the teachings of Saadi et al. satisfy the claim limitation with respect to where X is –C(O)- as recited in instant claims 1, 25, 74, and 82.  
Saadi et al. teaches that R5 represents C0-12 alkyl(C4-6 heterocyclyl), or C2-12 alkyl or C0-12 alkyl(C3-6 cycloalkyl) wherein the alkyl or cycloalkyl bears (i) one, two or three hydroxyl groups, (ii) a -NR6R7 group, or (iii) one –NR6R7 group and one or two hydroxyl groups where R6 and R7 represents hydrogen or C1-4 alkyl (See Saadi specification, pg. 2; pg. 4, lines 25-30 to pg. 5, lines 1-25).  Specific embodiments for R5 include a pyrrolidinyl or piperidinyl group (See Saadi specification, pg. 4, line 25).  Furthermore, Saadi et al. teaches a pyrrolidinyl group as the R5 component in the specific compound depicted in Example 13.  It is noted that three of the claimed compounds in instant claim 91 are piperidinyl groups are one of the compounds is a pyrrolidinyl group.  As such, a pyrrolidinyl or piperidinyl group constitutes where Q is a covalent bond, R16 is hydrogen, and R17 and RA together form a 5- to 10-membered nitrogen-containing monocyclic as recited in instant claim 1.  Moreover, the pyrrolidinyl group in the specific compound depicted in Example 13 constitutes the pyrrolidinyl group as recited in instant claim 91 where RC1 is hydrogen and where R16 is hydrogen.  
Thus, the teachings of Saadi et al. suggest the claim limitations as recited in instant claims 1-5, 22, 25, 74, 76, 82, 85, 89, and 91.

	For claims 5 and 16, with respect to where (ii) R6 is C0-12alkyl(C5-10 aryl) where the C5-10 aryl group is optionally substituted as recited in instant claim 5; with respect to where C0-12alkyl(C5-10 aryl) is C1alkyl(C5-10 aryl) as recited in instant claim 16: 
	 As discussed supra, Saadi’s R1 corresponds to instant component R6 and is an amino acid where the amino acid is a Phe, Leu or Val residue (See Saadi specification, pg. 2; pg. 4, lines 14-16).  Saadi et al. also teaches that a variant of the compound is a compound in which one or more amino acids are substituted where the substituted amino acid is at a position selected from positions 2, 3, 6, 7, or 10 (numbering corresponding to polymyxin B) where the substitution can be for another amino acid or for a stereoisomer (See Saadi specification, pg. 9, lines 9-12).  At position 6, the variant may have a Leu or Val substitution (See Saadi specification, pg. 9, line 15).  As such, the teachings of Saadi et al. encompass where the amino acid corresponding to position 6 (i.e., R6) can be substituted.  
	 As discussed supra, Kanazawa et al. examined the structure-activity relationship of polymyxin B by examining the contribution of the side chains to antimicrobial activity and LPS binding (See Kanazawa article, abstract; pg. 240, col. 1, last paragraph).  One analog of polymyxin B examined by Kanazawa et al. contained D-Trp in place of D-Phe at position 6 (i.e., corresponding to instant component R6) (See Kanazawa article, Fig. 1).  Although this analog showed moderately reduced bactericidal activity (See Kanazawa article, pg. 243, col. 2, 2nd paragraph), this analog exhibited to same LPS-binding activity as polymyxin B (See Kanazawa article, pg. 244, col. 2, 1st paragraph).  Kanazawa et al. concluded that neither the hydrophobic character of the D-Phe6–Leu7 region nor the D-configuration at position 6 is indispensable for antimicrobial activity (See Kanazawa article, pg. 244, col. 2, 2nd paragraph).  As such, the substitution of D-Trp for D-Phe at position 6 results in a side chain that is substituted C1 alkyl(C8 aryl) thereby constituting where instant R6 is C0-12 alkyl(C5-10 aryl) where the C5-10 aryl group is optionally substituted as recited in instant claim 5 and constituting where C0-12 alkyl(C5-10 aryl) is C1 alkyl(C5-10 aryl) as recited in instant claim 16.  Thus, the combined teachings of Saadi et al. and Kanazawa et al. suggest where instant R6 is C0-12 alkyl(C5-10 aryl) where the C5-10 aryl group is optionally substituted as recited in instant claims 5 and 16.  

	For claim 51, with respect to a pharmaceutical composition comprising a compound of claim 1:
	Saadi et al. teaches a pharmaceutical composition comprising a compound of formula (I) (See Saadi specification, pg. 12, lines 20-22).  Thus, the teachings of Saadi et al. satisfy the claim limitation as recited in instant claim 51.

	For claims 53, 55, and 79, with respect to a method of treating a Gram-negative bacterial infection in a patient by administering the compound of claim 1 to a patient in need thereof as recited in instant claim 53; with respect to where the microbial infection is Pseudomonas aeruginosa, Acinetobacter baumannii, Klebsiella pneumoniae, Escherichia coli, Enterobacter cloacae, or Samonella enterica as recited in instant claim 55; and with respect to where the Gram-negative bacterial infection is Pseudomonas aeruginosa, Acinetobacter spp., Klebsiella spp., Escherichia spp., Enterobacter spp., or Samonella spp. as recited in instant claim 79:
	Saadi et al. teaches that a compound of formula (I) or a composition comprising the same for use in therapy, and in particular, in the treatment infection such as Gram negative bacterial infection (See Saadi specification, pg. 18, lines 3-4 and 9-17) and methods of administering a therapeutically effective amount thereof for such treatment (See Saadi specification, pg. 19, lines 28-31).  Specific Gram negative bacteria that can be treated by a compound of formula (I) include Acinetobacter baumannii, Klebsiella pneumoniae, Escherichia coli, Enterobacter cloacae, Neisseria gonorrhoeae, Neisseria meningitides, etc. (See Saadi specification, pg. 18, lines 18-32 to pg. 19, lines 1-23).  Thus, the teachings of Saadi et al. satisfy the claim limitations as recited in instant claims 53, 55, and 79.   

For claim 86, with respect to where R6 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is a leucine residue: 
As discussed supra, Saadi’s R1 corresponds to instant component R6 and is an amino acid where the amino acid is a Phe, Leu or Val residue (See Saadi specification, pg. 2; pg. 4, lines 14-16).  Furthermore, as discussed supra, Saadi’s R2 corresponds to instant component R7 and is an amino acid where the amino acid is a Leu, Ile, Phe, Thr, Val, or norvaline (Nva) residue (See Saadi specification, pg. 2; pg. 4, lines 17-18). Saadi et al. also teaches that a variant of the compound is a compound in which one or more amino acids are substituted where the substituted amino acid is at a position selected from positions 2, 3, 6, 7, or 10 (numbering corresponding to polymyxin B) where the substitution can be for another amino acid or for a stereoisomer (See Saadi specification, pg. 9, lines 9-12).  At position 7, the variant may have an Ile, Phe, Thr, Val, or Nva  (See Saadi specification, pg. 9, line 16).  Since claim 86 is dependent upon claim 1, if R6 corresponds to a leucine residue, that would require R7 to correspond to a side chain not resulting in Leu, Ile, Phe, Thr, Val or Nva (See instant claim 1).  
As discussed supra, Kanazawa et al. examined the structure-activity relationship of polymyxin B by examining the contribution of the side chains to antimicrobial activity and LPS binding (See Kanazawa article, abstract; pg. 240, col. 1, last paragraph).  Kanazawa et al. found that the Dab residue at position 5 is the most important residue contributing to bactericidal activity (See Kanazawa article, abstract; pg. 243, col. 2, 1st paragraph).  Four analogs having an amino acid substitution at positions 6 or 7 (i.e., correspond to instant amino acid residues 6 and 7) including [Ala7]-polymyxin B retained potent antimicrobial activity thereby indicating that the reduction of hydrophobic character of the Leu7 region is indispensable for antimicrobial activity (See Kanazawa article, abstract; Fig. 1; pg. 243, col. 2, 2nd paragraph).  Similarly, LPS binding studies showed that decreased hydrophobicity of the lactam ring had little effect but that the Dab residues at positions 1, 3, 5, 8, and 9 greatly affected LPS binding with the contribution of Dab5 being the most significant (See Kanazawa article, abstract; pg. 243, col. 2, last paragraph; pg. 243, col. 2, last paragraph to pg. 244, col. 1, 1st paragraph).  Therefore, the teachings of Kanazawa et al. suggests that the amino acid at position 7 can be substituted with alanine without losing function where such substitution would be encompassed by claims 1 and 86.

For claims 88 and 90, with respect where (i) A2 is L-threonine, and (ii) R3 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is Dap as recited in instant claim 88; and with respect to where R3 is Dap as recited in instant claim 90:
As discussed supra, Saadi’s R4 component corresponds to instant component R3 where R4 together the carbonyl group and nitrogen alpha to the carbon to which it is attached represents Dab or a Ser residue (See Saadi specification, pg. 2; pg. 4, lines 21-23; pg. 9, line 14) thereby constituting instant component A3 as recited in instant claim 1.  Since Saadi’s R4 can be the side chain of a Dab, it necessarily follows that R4 is C2 alkyl having one amino substituent.  
	As such, the only chemical moiety Saadi’s embodiment for R4 is missing is a CH2 moiety between the amino and alpha carbon atom which would correspond to Dap instead of Dab.  However, an ordinary skilled artisan would expect the side chain of Dap and Saadi’s Dab side chain to have similar properties.  When chemical compounds have “very close” structural similarities and similar utilities, without more a prima facie case may be made.  In re Wilder, 563 F.2d 457 (CCPA 1977)(MPEP 2144.09.II).  Stated alternatively, obviousness may be based solely upon structural similarity (an established structural relationship between a prior art compound and the claimed compound, as with homologs).  See In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995).  The necessary motivation to make the claimed compound (i.e., an -CH2- between the amino group and alpha carbon atom), and thus the prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure have similar properties.  In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979).  Thus, the teachings of Saadi et al. suggest the claim limitations with respect to where R3 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is Dap as recited in instant claims 88 and 90.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Saadi et al. does not expressly teach a specific embodiment of a compound of formula (I) where R6 is not Phe, Leu or Val as recited in instant claims 1-2, where R6 is C1-12 alkyl as recited in instant claim 4, where R6 is optionally substituted C1-12 alkyl as recited in instant claim 5, and where R6 is unsubstituted C1-12 alkyl as recited in instant claim 22.  However, the teachings of Kanazawa et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the simple substitution of one known element for another to obtain predictable results pursuant under KSR.
Saadi et al. does not expressly teach a specific embodiment of a compound of formula (I) where R6 is not Phe, Leu or Val as recited in instant claims 1-2, where R6 is C0-12 alkyl(C5-10 aryl) where the C5-10 aryl group is optionally substituted as recited in instant claim 5, and where R6 is substituted C1 alkyl(C5-10 aryl) as recited in instant claim 16.  However, the teachings of Kanazawa et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the simple substitution of one known element for another to obtain predictable results pursuant under KSR.
Saadi et al. does not expressly teach a specific embodiment of a compound of formula (I) where R6 is Leu as recited in instant claim 86 thereby inherently requiring R7 to not be Leu, Phe, Thr, Val, or Nva.  However, the teachings of Kanazawa et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the simple substitution of one known element for another to obtain predictable results pursuant under KSR.
 or the specific compound as recited in instant claim 80.  

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a specific embodiment of a compound of formula (I) where R6 is not Phe, Leu or Val as recited in instant claims 1-2, where R6 is C1-12 alkyl as recited in instant claim 4, where R6 is optionally substituted C1-12 alkyl as recited in instant claim 5, and where R6 is unsubstituted C1-12 alkyl as recited in instant claim 22, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Saadi et al. and modify polymyxin B such that –R6 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is D-Ala instead of D-Phe thereby constituting where –R6 is an unsubstituted C1 alkyl in order to achieve a polymyxin B that exhibits good antibacterial activity together reduced toxicity without losing function.
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because polymyxin derivatives having a D-Ala substitution at position 6 were known to not affect antibacterial activity and LPS binding activity as taught by Kanazawa et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the polymyxin derivatives comprising substitutions at position 6 of Saadi et al. were used for treating Gram negative bacterial infections and therefore modifying polymyxin B such that –R6 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is substituted with D-Ala would support that the polymyxin derivative exhibits good antibacterial activity together reduced toxicity without losing function by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the simple substitution of one known element for another to obtain predictable results pursuant under KSR.

With respect to a specific embodiment of a compound of formula (I) where R6 is not Phe, Leu or Val as recited in instant claims 1-2, where R6 is C0-12 alkyl(C5-10 aryl) where the C5-10 aryl group is optionally substituted as recited in instant claim 5, and where R6 is substituted C1 alkyl(C5-10 aryl) as recited in instant claim 16, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Saadi et al. and modify polymyxin B such that –R6 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is D-Trp instead of D-Phe thereby constituting where –R6 is a substituted C1 alkyl(C8 aryl) in order to achieve a polymyxin B that exhibits good antibacterial activity together reduced toxicity without significant loss of function.
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because polymyxin derivatives having a D-Trp substitution at position 6 were known to exhibit moderate loss of antibacterial activity but did not affect LPS binding activity as taught by Kanazawa et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the polymyxin derivatives comprising substitutions at position 6 of Saadi et al. were used for treating Gram negative bacterial infections and therefore modifying polymyxin B such that –R6 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is substituted with D-Trp would support that the polymyxin derivative exhibits good antibacterial activity together reduced toxicity without significant loss of function by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the simple substitution of one known element for another to obtain predictable results pursuant under KSR

With respect to a specific embodiment of a compound of formula (I) where R6 is Leu as recited in instant claim 86 thereby inherently requiring R7 to not be Leu, Phe, Thr, Val, or Nva, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Saadi et al. and modify polymyxin B such that –R6 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is Leu and –R7 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is Ala instead of Leu in order to achieve a polymyxin B that exhibits good antibacterial activity together reduced toxicity without losing function.
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because polymyxin derivatives having an Ala substitution at position 7 were known to not affect antibacterial activity and LPS binding activity as taught by Kanazawa et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the polymyxin derivatives comprising Leu at position 6 and substitutions at position 7 of Saadi et al. were used for treating Gram negative bacterial infections and therefore modifying polymyxin B such that –R7 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is substituted with Ala would support that the polymyxin derivative exhibits good antibacterial activity together reduced toxicity without losing function by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the simple substitution of one known element for another to obtain predictable results pursuant under KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 4, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Saadi et al. WIPO Publication No. 2013/072695 A1 published on May 23, 2013, (cited in the IDS received on 7/19/17), Kanazawa et al., Chem. Pharm. Bull. 57:240-244 (2009) (cited in the IDS received on 7/19/17), as applied to claims 1 and 4 above, and further in view of Li et al. WO 2010/130007 A1 published on November 18, 2010, (cited in the Action mailed on 3/2/21) as applied to instant claims 17, 19, and 21 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1 and 4, please see discussion of Saadi et al. and Kanazawa et al. above. 

For claims 17, 19, and 21, with respect to where R6 is C0-C12alkyl(C3-C10 cycloalkyl) where the C3-C10 cycloalkyl group is optionally substituted as recited in instant claim 17; with respect to where the C3-C10 cycloalkyl group is unsubstituted as recited in instant claim 19; and with respect to where C0-C12alkyl(C3-C10 cycloalkyl) is C1alkyl(C3-C10cycloalkyl) as recited in instant claim 21:
As discussed supra, Saadi’s R1 corresponds to instant component R6 and is an amino acid where the amino acid is a Phe, Leu or Val residue (See Saadi specification, pg. 2; pg. 4, lines 14-16).  Saadi et al. also teaches that a variant of the compound is a compound in which one or more amino acids are substituted where the substituted amino acid is at a position selected from positions 2, 3, 6, 7, or 10 (numbering corresponding to polymyxin B) where the substitution can be for another amino acid or for a stereoisomer (See Saadi specification, pg. 9, lines 9-12).  At position 6, the variant may have a Leu or Val substitution (See Saadi specification, pg. 9, line 15).  As such, the teachings of Saadi et al. encompass where the amino acid corresponding to position 6 (i.e., R6) can be substituted.  Saadi et al. also teaches that these compounds exhibit good antibacterial activity together reduced toxicity in polymyxin B nonapeptides (See Saadi specification, pg. 3, lines 4-5 and 14-16).  
As discussed supra, Kanazawa et al. examined the structure-activity relationship of polymyxin B by examining the contribution of the side chains to antimicrobial activity and LPS binding (See Kanazawa article, abstract; pg. 240, col. 1, last paragraph).  Kanazawa et al. found that the Dab residue at position 5 is the most important residue contributing to bactericidal activity (See Kanazawa article, abstract; pg. 243, col. 2, 1st paragraph).  Four analogs having an amino acid substitution at positions 6 or 7 (i.e., correspond to instant amino acid residues 6 and 7) including [D-Ala6]-polymyxin B retained potent antimicrobial activity thereby indicating that the reduction of hydrophobic character of the D-Phe6 region is indispensable for antimicrobial activity (See Kanazawa article, abstract; Fig. 1; pg. 243, col. 2, 2nd paragraph).  Similarly, LPS binding studies showed that decreased hydrophobicity of the lactam ring had little effect but that the Dab residues at positions 1, 3, 5, 8, and 9 greatly affected LPS binding with the contribution of Dab5 being the most significant (See Kanazawa article, abstract; pg. 243, col. 2, last paragraph; pg. 243, col. 2, last paragraph to pg. 244, col. 1, 1st paragraph).  Therefore, the teachings of Kanazawa et al. suggests that the amino acid at position 6 can be substituted without losing function.
Li et al. teaches polymyxin analogs that are effective against Gram-negative bacteria including polymyxin susceptible and resistant MDR Gram-negative bacteria having the formula (I) where R7 corresponds to instant component R6 (See Li specification, pg. 3, 3rd to 4th paragraph).  Li et al. teaches that R7 is a lipophilic group selected from the group consisting of C3-C22 alkyl, C3-C22 alkenyl, C6-C16aryl, C3-C12cycloalkyl, C6-C16arylC1-C22alkyl, C6-C16arylC1-C22alkenyl, C3-C12cycloalkylC1-C22alkyl and C3-C12cycloalkylC1-C22alkenyl (See Li specification, pg. 4, 2nd paragraph).  As such, given that Saadi et al. teaches that the amino acid residue corresponding to position 6 can be substituted, given that Kanazawa et al. teaches that the amino acid residue corresponding to position 6 is indispensable for the polymyxin analog to exhibit antimicrobial activity and LPS binding, and given the teachings of Li et al. where instant component R7 can be an unsubstituted C0-C12alkyl(C3-C10cycloalkyl) group, an ordinary skilled artisan would be motivated to modify Saadi’s R1 component to an unsubstituted C0-C12alkyl(C3-C10cycloalkyl) group such as C1alkyl(C3-10 cycloalkyl) as recited in instant claims 17, 19, and 21.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Saadi et al. does not expressly teach where R6 is C0-C12alkyl(C3-C10 cycloalkyl) where the C3-C10 cycloalkyl group is optionally substituted as recited in instant claim 17, where the C3-C10 cycloalkyl group is unsubstituted as recited in instant claim 19, and where C0-C12alkyl(C3-C10 cycloalkyl) is C1alkyl(C3-C10cycloalkyl) as recited in instant claim 21.  However, the teachings of Kanazawa et al. and Li et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the simple substitution of one known element for another to obtain predictable results pursuant under KSR. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where R6 is C0-C12alkyl(C3-C10 cycloalkyl) where the C3-C10 cycloalkyl group is optionally substituted as recited in instant claim 17, where the C3-C10 cycloalkyl group is unsubstituted as recited in instant claim 19, and where C0-C12alkyl(C3-C10 cycloalkyl) is C1alkyl(C3-C10cycloalkyl) as recited in instant claim 21, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Saadi et al. and modify polymyxin B such that –R6 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is substituted with C3-C12cycloalkyl or C3-C12cycloalkylC1-C22alkyl whereby the polymyxin derivative exhibits good antibacterial activity together reduced toxicity without losing function.
  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because polymyxin derivatives having a substitution at position 6 were known to be substituted without losing function as taught by Kanazawa et al.; and because polymyxin derivatives having a C3-C12cycloalkyl or C3-C12cycloalkylC1-C22alkyl group at the position corresponding to instant component R6 was known to be effective against Gram-negative bacteria including both polymyxin-susceptible and -resistant MDR Gram-negative bacteria as taught by Li et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success to try given that the polymyxin derivatives comprising substitutions at position 6 of Saadi et al. were used for treating Gram negative bacterial infections and therefore modifying polymyxin B such that –R6 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is substituted with an unsubstituted C3-C12cycloalkyl or C3-C12cycloalkylC1-C22alkyl would support that the polymyxin derivative exhibits good antibacterial activity together reduced toxicity without losing function by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the simple substitution of one known element for another to obtain predictable results pursuant under KSR. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Saadi et al. WIPO Publication No. 2013/072695 A1 published on May 23, 2013 (cited in the IDS received on 7/19/17), Kanazawa et al., Chem. Pharm. Bull. 57:240-244 (2009) (cited in the IDS received on 7/19/17), as applied to claim 1 above, and in further view of Vaara et al. US Patent No. 8,329,645 B2 issued on December 11, 2012, (cited in the Action mailed on 3/2/21) as applied to claim 87 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claim 1, please see discussion of Saadi et al. and Kanazawa et al. above. 

For claim 87, with respect to where R7 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is an Abu residue:
Saadi’s R2 corresponds to instant component R7 and is an amino acid where the amino acid is a Leu, Ile, Phe, Thr, Val, or norvaline (Nva) residue (See Saadi specification, pg. 2; pg. 4, lines 17-18). Saadi et al. also teaches that a variant of the compound is a compound in which one or more amino acids are substituted where the substituted amino acid is at a position selected from positions 2, 3, 6, 7, or 10 (numbering corresponding to polymyxin B) where the substitution can be for another amino acid or for a stereoisomer (See Saadi specification, pg. 9, lines 9-12).  At position 7, the variant may have an Ile, Phe, Thr, Val, or Nva (See Saadi specification, pg. 9, line 16).  Thus, the teachings of Saadi et al. encompass where the amino acid corresponding to position 7 (i.e., R7) can be substituted.  Saadi et al. also teaches that these compounds exhibit good antibacterial activity together reduced toxicity in polymyxin B nonapeptides (See Saadi specification, pg. 3, lines 4-5 and 14-16).
As discussed supra, Kanazawa et al. examined the structure-activity relationship of polymyxin B by examining the contribution of the side chains to antimicrobial activity and LPS binding (See Kanazawa article, abstract; pg. 240, col. 1, last paragraph).  Kanazawa et al. found that the Dab residue at position 5 is the most important residue contributing to bactericidal activity (See Kanazawa article, abstract; pg. 243, col. 2, 1st paragraph).  Four analogs having an amino acid substitution at positions 6 or 7 (i.e., correspond to instant amino acid residues 6 and 7) including [D-Ala7]-polymyxin B retained potent antimicrobial activity thereby indicating that the reduction of hydrophobic character of the Leu7 region is indispensable for antimicrobial activity (See Kanazawa article, abstract; Fig. 1; pg. 243, col. 2, 2nd paragraph).  Similarly, LPS binding studies showed that decreased hydrophobicity of the lactam ring had little effect but that the Dab residues at positions 1, 3, 5, 8, and 9 greatly affected LPS binding with the contribution of Dab5 being the most significant (See Kanazawa article, abstract; pg. 243, col. 2, last paragraph; pg. 243, col. 2, last paragraph to pg. 244, col. 1, 1st paragraph).  Therefore, the teachings of Kanazawa et al. suggests that the amino acid at position 7 can be substituted without losing function.
Vaara et al. teaches polymyxin derivatives having the general formula (V):

    PNG
    media_image5.png
    348
    320
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    435
    571
    media_image6.png
    Greyscale

(See Vaara specification, col. 15, lines 48-67 to col. 16, lines 1-17).  In particular, it is noted that Vaara’s R7 corresponds to the residue at instant component R7 where Vaara’s R7 is an optionally substituted hydrophobic residue.  In natural polymyxins, R7 is leucine, isoleucine, phenylalanine or threonine (See Vaara specification, col. 18, lines 23-24).  Synthetic derivatives that have antibacterial activity include where R7 is alanine (See Vaara specification, col. 18, lines 24-26).  Preferably, Vaara et al. teaches that in a derivative, R7 is an optionally substituted hydrophobic residues such as leucine, threonine or isoleucine (See Vaara specification, col. 18, lines 27-30).  Moreover, Vaara et al. teaches that a person skilled in the art may readily recognize equivalent residues of these preferred hydrophobic residues and may select such from a group consisting of e.g., phenylalanine, α-amino-n-butyric acid (i.e., same as 2-aminobutyric acid), tryptophan, leucine, methionine, valine, norvaline, norleucine, isoleucine and tyrosine (See Vaara specification, col. 18, lines 31-35).  As such, given that the teachings of Vaara et al. suggest where the residue that corresponds to instant component R7 that would have antibacterial activity include a substituted hydrophobic residue such as 2-aminobutryic acid, an ordinary skilled artisan would be motivated to substitute the leucine or isoleucine residue at the position corresponding to instant component R7 of Saadi’s compound to an Abu residue as recited in instant claim 87.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Saadi et al. does not expressly teach where R7 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is an Abu residue as recited in instant claims 87.  However, the teachings of Kanazawa et al. and Vaara et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where R7 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is an Abu residue as recited in instant claims 87, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Saadi et al. and modify polymyxin B such that –R7 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is substituted with an Abu residue whereby the polymyxin derivative exhibits good antibacterial activity together reduced toxicity without losing function.
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because polymyxin derivatives having a substitution at position 7 were known to be substituted without losing function as taught by Kanazawa et al.; and because polymyxin derivatives having the formula (V) where R7 is a substituted hydrophobic residue such as Abu were known to have antibacterial activity as taught by Vaara et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the polymyxin derivatives comprising substitutions at position 6 of Saadi et al. were used for treating Gram negative bacterial infections and therefore modifying polymyxin B such that –R7 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is substituted with an Abu residue would support that the polymyxin derivative exhibits good antibacterial activity together reduced toxicity without losing function by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the simple substitution of one known element for another to obtain predictable results pursuant under KSR. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicants contend that the claimed invention is nonobvious over the cited references because (1) the claims have been amended to remove recitation of “Q- is -CH(RB)-, -RA and -RB together form a 5- to 10-membered monocyclic or bicyclic carbocycle or -RA and -RB together form a 5- to 10-monocyclic or bicyclic heterocycle” (See Applicant’s Response received on 5/9/22, pg. 25), (2) there is no motivation to substitute Phe6 with alanine because (i) the only compounds exemplified by Saadi are those having Phe and Leu at positions 6 and 7, and those having Leu and Leu at positions 6 and 7, both of which are excluded from the definitions of instant R6 and R7, and (ii) the teachings of Kanazawa fail to provide a motivation to substitute one of the residues at positions 6 or 7 because the polymyxin derivatives with position 6 or 7 modifications exhibit less activity than the native polymyxin (See Applicant’s Response received on 5/9/22, pg. 25-26), and (3) one of skill in the art would have no motivation to make the polymyxins of claims 17, 19, or 21 having a 6-position cyclohexyl or alkylcycohexyl because cyclohexyl is more hydrophobic than Phe dur to being fully saturates and because (i) Saadi fails to provide a motivation to substitute the Phe residue at position 6 with a cycloalkyl group other than substituting Phe for Leu or Val, (ii) Kanazawa states that neither the reduction of hydrophobic character of the D-Phe6-Leu7 region not the D-position at position 6 is indispensable for antimicrobial activity instead of teachings that reduction of the hydrophobic character of the Leu7 region is indispensable for antimicrobial activity as suggested by the Examiner, (iii) Li fails to suggest that the position 6 is have a cyclohexyl side chain given that Li teaches a range of possible R6 substituents that is so broad as to not invite optimization by one of skill in the art, and (iv) there is no motivation to substitute more hydrophobic cycloalkyl group for Phe in light of the teachings of Saadi and Kanazawa (See Applicant’s Response received on 5/9/22, pg. 27).

Response to Arguments
Applicant's arguments filed 5/9/22 for claims 1-5, 16-17, 19, 21-22, 25, 51, 53, 55, 74, 76, 79, 82 and 85-91 as being unpatentable pursuant under 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons. 
It is noted that Applicant’s first argument is moot given that the rejection is been updated to reflect the new scope with respect to the instantly claimed RT component.  
In response to Applicant’s second argument, i.e., there is no motivation to substitute Phe6 with alanine because (i) the only compounds exemplified by Saadi are those having Phe and Leu at positions 6 and 7, and those having Leu and Leu at positions 6 and 7, both of which are excluded from the definitions of instant R6 and R7, and (ii) the teachings of Kanazawa fail to provide a motivation to substitute one of the residues at positions 6 or 7 because the polymyxin derivatives with position 6 or 7 modifications exhibit less activity than the native polymyxin, it is found unpersuasive.  Regarding argument (i), although it is acknowledged that the specific embodiments taught by Saadi utilize Phe and Leu or Leu and Leu at positions 6 and 7, “[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). See MPEP 2141.  Moreover, pursuant to MPEP 2152.02(b), in order for a prior art document to describe a claimed invention under AIA  35 U.S.C. 102(a)(1)  or (a)(2), the prior art document need only describe and enable one skilled in the art to make a single species or embodiment of the claimed invention. See Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562, 19 USPQ2d 1111, 1115 (Fed. Cir. 1991).  As discussed in the rejection above, Saadi et al. expressly teaches that the instant R6 (i.e., Saadi’s R1) represents the side chain of Phe, Leu or Val.  As further discussed in the rejection above, Saadi et al. expressly teaches a variant of the compound where one or more amino acids are substituted by another amino acid; for example, the amino acid to be substituted is at position 2, 3, 6, 7 or 10 (See Saadi specification, pg. 9).  The substitution may be for another amino acid or for a stereoisomer (See Saadi specification, pg. 9).  At position 6, the variant may have a Leu or Val substitution (See Saadi specification, pg. 9).  As such, contrary to Applicant’s argument, when reading the teachings of Saadi as a whole, Saadi encompasses variants of the compound where the variant can have a Leu or Val substitution (i.e., substituting Leu or Val).  Such an interpretation is supported by the teachings of Saadi et al. given that formula I already teaches that the side chain of R1 is Phe, Leu or Val.  Thus, a reasonable interpretation of the variant is that the variant is a substitution of Leu or Val.  Therefore, the fact that Saadi does not teach a specific embodiment of a variant at position 6 where the variant is a substitution of Leu or Val does not preclude that Saadi encompasses compounds having a variant (i.e., a substituted amino acid) at position 6.  
	Regarding, argument (ii), as discussed in the rejection above, Kanazawa et al. found that the Dab residue at position 5 is the most important residue contributing to bactericidal activity.  LPS binding studies showed that decreased hydrophobicity of the lactam ring had little effect but that the Dab residues at positions 1, 3, 5, 8, and 9 greatly affected LPS binding with the contribution of Dab5 being the most significant.  However, Kanazawa et al. expressly teaches that four analogs (i.e., [D-Ala6]-, [L-Phe6-], [Ala7-], and [Gly7]-polymyxin) having an amino acid substitution at positions 6 or 7 (i.e., correspond to instant amino acid residues 6 and 7) retained potent antimicrobial activity. Table 3 depicts that the [D-Ala6]- and [D-Ala7]-analog exhibited the same antibacterial efficacy against E. coli and P. aeruginosa (See Kanazawa article, Table 3).  Kanazawa et al. also expressly teaches that the [D-Ala6]- and [D-Ala7]-analogs show that the reduction in hydrophobicity by replacing either D-Phe6 or Leu7 with D-Ala or Ala had little effect on reducing antimicrobial activity (See Kanazawa article, pg. 243, col. 2, 2nd paragraph).  Furthermore, the other polymyxin analogs having substitutions as positions 6 and/or 7 (i.e., analogs 10-14 and 16), exhibited antimicrobial activity against E. coli and P. aeruginosa, albeit, not all analogs as effective against S. typhimurium.  Only one analog (i.e., when Gly was substituted at both positions 6 and 7), resulted in an analog without antibacterial activity against E. coli and P. aeruginosa.  However, Kanazawa et al. expressly suggests that such a result is possibly due to the complete loss of hydrophobicity simultaneously at position 6 and 7 or by the drastic change of the whole peptide conformation (See Kanazawa article, pg. 243, col. 2, 2nd paragraph).  As such, Kanazawa et al. demonstrates that the reduction of hydrophobic character of the D-Phe6 region is indispensable for antimicrobial activity.  Thus, contrary to Applicant’s argument, the teachings of Kanazawa et al. suggests that the D-Phe6 residue can be substituted with another amino acid such as alanine.  
	In response to Applicant’s third argument, i.e., one of skill in the art would have no motivation to make the polymyxins of claims 17, 19, or 21 having a 6-position cyclohexyl or alkylcycohexyl because cyclohexyl is more hydrophobic than Phe dur to being fully saturates and because (i) Saadi fails to provide a motivation to substitute the Phe residue at position 6 with a cycloalkyl group other than substituting Phe for Leu or Val, (ii) Kanazawa states that neither the reduction of hydrophobic character of the D-Phe6-Leu7 region not the D-position at position 6 is indispensable for antimicrobial activity instead of teachings that reduction of the hydrophobic character of the Leu7 region is indispensable for antimicrobial activity as suggested by the Examiner, (iii) Li fails to suggest that the position 6 is have a cyclohexyl side chain given that Li teaches a range of possible R6 substituents that is so broad as to not invite optimization by one of skill in the art, and (iv) there is no motivation to substitute more hydrophobic cycloalkyl group for Phe in light of the teachings of Saadi and Kanazawa, it is found unpersuasive.  Regarding argument (i), as stated above in response to Applicant’s second argument (i), Saadi is not limited to where Saadi’s R1 represents the side chain of Phe, Leu or Val only.  Applicant’s attention is directed to the response to Applicant’s second argument (i) above. 
	Regarding argument (ii), the Examiner would like to clarify that reference to Leu7 in the rejection above should have been D-Phe6.  It is noted that the motivation utilized in the rejection was that Kanazawa demonstrates that the amino acid at position 6 can be substituted without losing function.  Thus, Applicant’s argument regarding Kanazawa is moot.  
	Regarding argument (iii), although it is acknowledged that Li teaches a range of R6 substituents, Applicants fail to appreciate the scope of instant claims 1, 4, 17, 19, and 21.  Claim 1 encompasses where R6 represents any side chain for an any amino acid including unnatural amino acids. Claim 4 encompasses where R6 represents a large range of alkyl groups, cycloalkyl groups, heterocycle group, aryl groups.  Although, claims 17, 19, and 21 further limit claims 1 and 4 such that R6 is limited to cycloalkyl groups, the encompassed cycloalkyl groups is broad.  Given the broad range of species encompassed by the claims in question, the fact that Li teaches R6 substituents to be C3-C22 alkyl, C3-C22 alkenyl, C3-C12cycloalkyl, C3-C12cycloalkylC1-C22alkyl and C3-C12cycloalkylC1-C22alkenyl is not as broad as Applicants contend.  Rather, all these substituents are encompassed by the scope of instant claims 1, 4, 17, 19, and 21.  As such, contrary to Applicant’s argument, an ordinary skilled artisan would not need to undergo optimization in order to utilize a cycloalkyl group as R6.  Rather, an ordinary skilled artisan would substitute the hydrophobic side chain of Phe with the hydrophobic cycloalkyl groups. 
	Regarding argument (iv), it is acknowledged that Kanazawa teaches that the hydrophobicity at position 6 is not necessary for the polymyxin analog to exhibit antibacterial activity.  However, there is no indication that substitution of more hydrophobic substituents such as cycloalkyls would significantly reduce the antibacterial activity of the analog.  This argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See M.P.E.P. § 2129 and § 2144.03 for a discussion of admissions as prior art. Counsel's arguments cannot take the place of objective evidence.  In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974). See M.P.E.P. § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.  Without evidence demonstrating that increased hydrophobicity at position R6 significantly reduces the antibacterial activity, an ordinary skilled artisan would have a reasonable expectation that such a substitution does not alter function.
	Accordingly, Applicants’ arguments are found unpersuasive, and thus, the rejections are maintained. 

Allowable Subject Matter
Claims 77 and 80-81 are allowed.  It is noted that there is no teaching or suggestion in the prior art to achieve polymyxin derivatives having one of the claimed structures as recited in claims 77 and 80-81. 
Claims 83-84 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that there is no teaching or suggestion in the prior art to achieve polymyxin derivatives having the structure claimed in claims 83-84. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654